DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Nov. 29, 2022 has been entered.
 
Claim Amendments
3.	The amendment filed Nov. 29, 2022 has been entered. Claims 1, 12, 19, and 22-30 are amended. Claim 24 is dependent upon withdrawn claim 23. Claims 23-30 are currently withdrawn from consideration.  Claims 1-8 and 10-22 are under consideration in this Office Action.





Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on Nov. 29, 2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawal of Objections and Rejections
5. 	The following objections and rejections are withdrawn in view of applicants amendments and arguments:
	a) The objection of claim 24;
	b) The rejection of claims 1-8 and 10-11 under 35 U.S.C. 103 as being unpatentable over Whitekettle et al., in view of Henning et al;
	c) The rejection of claims 19-21 under 35 U.S.C. 102(a)(2) as being anticipated by Ziebol et al; and
	d) The rejection of claims 12-22 and 24 under 35 U.S.C. 103 as being unpatentable over Anderson et al., in view of Smith et al.

Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1-8 and 10-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


New Grounds of Rejection Necessitated By Applicants Amendments
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1, 3-6, 9-13, 15-16, and 19-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pellico (CA2692791 published 01-15-2009) as evidenced by Schaible et al., (PLOS One, Feb. 13, 2013, Vol. 8, Issue 2: eS6491; pages 1-11).
	The claims are drawn to a method to reduce survivability and/or antibiotic resistance of nitrate reductase (Nar)-and/or periplasmic nitrate reductase (Nap)-containing bacteria in a biofilm, the method comprising contacting a medium comprising the biofilm comprising with an effective amount of chlorate, alone or in combination with an antibiotic and/or other antimicrobial for a time and under conditions to reduce survivability of the bacteria in the medium, wherein the medium is blood, heart, lung, lung sputum and/or urinary tract of an individual.
Pellico teach a composition for removal of biofilm in the airway passage is useful for the treatment of infections such as pneumonia [abstract]. The composition comprises: (1 ) a quantity of at least one enzyme that catalyzes the hydrolysis of a bond that connects two monosaccharides in a polysaccharide or that connects a monosaccharide with a protein molecule in a glycoprotein sufficient to break down biofilm in the airway; and (2) a pharmaceutically acceptable carrier suitable for administration into the airway The composition can further include ingredients such as a steroid, lysozyme, lactoferrin, or a peroxidase; if a peroxidase is included, the composition can further include an oxidase to generate peroxide as well as a substrate for the oxidase. The composition can be used in methods for treatment of an infection based on the ability of the composition to dissolve biofilm in the airway [abstract].  The composition can further include at least one substrate that can be converted to an ion with bactericidal properties by the enzymatic action of the peroxidase enzyme. The substrate is present in a quantity such that an effective concentration of the ion with bactericidal properties is produced by the catalytic action of the peroxidase enzyme.  Suitable substrates include chlorate [para. 0054].  Other cases of pneumonia can be causes by a, number of species of bacteria, including, but not limited to, Streptococcus species, Staphylococcus species, and Pseudomonas species [para. 005]. Pseudomonas species naturally comprises the membrane-bound nitrate reductase NarGHI and the periplasmic nitrate reductase comprising NapA as recited by claims 3-4. 

 The composition can further include an antibiotic. These antibiotics are described above and include, but are not limited to, amikacin; a broad-spectrum penicillin such as, but not limited to, ticarcillin, piperacillin, meziocillin, or azlocillin; ceftazidime; cefepime; ciproffoxacin; tobramycin; aztreonam; imipenem; or meropenem. Other antibiotics can be used that are effective against other bacteria that can cause airway infections [0164]. Thus, teaching claims 1, 5 and 19-22. The pharmaceutical excipients can include, but are not necessarily limited to, calcium carbonate, calcium phosphate, various sugars or types of starch, cellulose derivatives, gelatin, vegetable oils, polyethylene glycols and physiologically compatible solvents [para 964].  Thus teaching claim 11.   
The method of treating an airway passage infection comprising the step of administering a quantity of a composition according to the present invention to a subject with an airway infection in order to treat the infection [para. 0024].  In aerosol administration, the nose efficiently traps particles before their deposition in the lung; therefore, mouth breathing of the aerosolized particles is preferred [para. 0185].  When drugs are administered topically (via aerosol delivery to the lungs), the desired therapeutic effects depend on local tissue concentrations, which may not be directly related to plasma drug concentrations [para. 0186].  One route of administration that is frequently desirable in treatment of airway infections or other conditions involving the respiratory tract is the use of aerosols [para. 0163]. Thus, teaching claims 1, 12 and 13. 
Schaible et al., teach Pseudomonas aeruginosa (P. aeruginosa) is an opportunistic pathogen commonly associated with lung and wound infections. Hypoxia is a frequent feature of the microenvironment of infected tissues which induces the expression of genes associated with innate immunity and inflammation in host cells primarily through the activation of the hypoxia-inducible factor (HIF) and Nuclear factor kappaB (NF-κB). Hypoxia also affects virulence and antibiotic resistance in bacterial pathogens. In the current study, we demonstrate that hypoxia decreases the internalization of P. aeruginosa into cultured epithelial cells resulting in decreased host cell death. Schaible et al., shows  an in vivo pneumonia infection model with P. aeruginosa . Thus, hypoxia reduces P. aeruginosa internalization into epithelial cells and pharmacologic manipulation of the host pathways involved may represent new therapeutic targets in the treatment of P. aeruginosa infection.  Therefore Schaible et al., teaches Pseudomonas aeruginosa, which is a Nap-containing bacteria causing pneumonia wherein pneumonia causes the hypoxic condition as recited by claims 6, 10, 16  and 22.
Therefore, Pellico teach the instantly rejected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-8 and 10-22 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Losick et al., (CN102791262, published March 2013).
The claims are drawn to a method to reduce survivability and/or antibiotic resistance of nitrate reductase (Nar)-and/or periplasmic nitrate reductase (Nap)-containing bacteria in a biofilm, the method comprising contacting a medium comprising the biofilm comprising with an effective amount of chlorate, alone or in combination with an antibiotic and/or other antimicrobial for a time and under conditions to reduce survivability of the bacteria in the medium, wherein the medium is blood, heart, lung, lung sputum and/or urinary tract of an individual.
Losick et al.,  teach methods of treating or reducing biofilms, treating a biofilm-related disorder, and preventing biofilm [abstract].  The method comprises contacting a surface with a composition comprising an effective amount of a D-amino acid, thereby treating, reducing or inhibiting formation of the biofilm. In some embodiments, the bacteria are Gram-negative or Gram-positive bacteria [para . 0006]. The  compositions is applied to said experimenter's surface, said surface is selected from the group of being made up of skin and mucomembranous surface and combination thereof .In other embodiments, said surface is oral surfaces, skin surface, urinary tract surface, vagina surface or lungs surface [Summary of Invention]; thus teaching claim 1. The medical composition in some cases forms with prevention on biological relevant surfaces or substrate or minimizing biofilm. These surfaces include but not limited to, the epithelium of respiratory tract, lung, oral cavity, esophagus or vagina, in ear or ocular surface and urinary tract or mucomembranous surface. For example, biofilm can influence lung (such as the experimenter's who suffers from pneumonia, cystic fibrosis or COPD lung) surface, such as pulmonary epithelial cells [application/preparation]. A subject with pneumonia or CF exhibits hypoxic or anoxic conditions, thereby teaching claim 10 and 22.  The D-amino acids can be incorporated into pharmaceutical compositions as pharmaceutically acceptable salts [para. 0094].  The term " pharmaceutically acceptable salt class " includes  chlorate, , hydrogen chlorate, different thiol hydrochlorate (isothionate), methyl nitrate, and/or nitrate [application/preparation]; just as recited by claims 1, 12 and 19-22. For example the concentration of the components ranges from 0.1nM to 100 μ M with about 0.1nM to the concentration of about 100 μ M [application/preparation]. Thereby teaching claims 2, 8 and 14 and 18.
 FIG. 10 shows the inhibition of Pseudomonas aeruginosa biofilm formation. Nonlimiting examples of such bacteria include a member of the genus Pseudomonas (such as Pseudomonas aeruginosa),  a member of the genus Staphylococcus (such as Staphylococcus aureus, a member of the genus Proteus (such as Proteus vulgaris or Proteus mirablis), a member of the genus Enterobacter, a member of the genus Escherichia (such as Escherichia coli), a member of the genus Mycobacterium (such as Mycobacterium tuberculosis, a member of the genus Bacillus (such as Bacillus anthracis, a member of the genus Burkholderia (such as Burkholderia cepacia or Burkholderia pseudomallei),   a member of the genus Salmonella (such as Salmonella enteriditis,  a member of the genus Shigella,  a member of the genus Staphylococcus (such as Staphylococcus aureus or Staphylococcus epidermidis) [para. 0086]; there by teaching claims 6 and 16. The recited bacterial species naturally comprises NarG and NapA as recited by claims 3-4. 
  Examples of route of administration comprises for example parenteral administration, for example intravenous, Intradermal, subcutaneous, oral cavity (as, suck), percutaneous (part), through mucous membrane, vagina or rectal administration [application/preparation].  Additionally, systemic administration through mucous membrane or percutaneous means. For through mucous membrane or applied dermally, in preparation, use the penetrating agent that is suitable for treating penetration barriers. Said penetrating agent is normally known in the art and include but not limited to, for example, is cholate for mucosal administration. Mucosal administration through using nose spraying or suppository. For applied dermally, with the common known ointment in said reactive compound preparation cost field, ointment, gel or medicine frost [application/preparation]; thus teaching claim 13. 
 The antibiotic can be any compound known to one of ordinary skill in the art that can inhibit the growth of, or kill, bacteria. Useful, non-limiting examples of antibiotics include lincosamides (clindomycin); chloramphenicols; tetracyclines (such as Tetracycline, Chlortetracycline, Demeclocycline, Methacycline, Doxycycline, Minocycline); aminoglycosides (such as Gentamicin, Tobramycin, Netilmicin, Amikacin, Kanamycin, Streptomycin, Neomycin); beta-lactams (such as penicillins, cephalosporins, Imipenem, Aztreonam); glycopeptide antibiotics (such as vancomycin); polypeptide antibiotics (such as bacitracin); macrolides (erythromycins), amphotericins; sulfonamides (such as Sulfanilamide, Sulfamethoxazole, Sulfacetamide, Sulfadiazine, Sulfisoxazole, Sulfacytine, Sulfadoxine, Mafenide, p-Aminobenzoic Acid, Trimethoprim-Sulfamethoxazole); Methenamin; Nitrofurantoin; Phenazopyridine; trimethoprim; rifampicins; metronidazoles; cefazolins; Lincomycin; Spectinomycin; mupirocins; quinolones (such as Nalidixic Acid, Cinoxacin, Norfloxacin, Ciprofloxacin, Pefloxacin, Ofloxacin, Enoxacin, Fleroxacin, Levofloxacin); novobiocins; polymixins; gramicidins; and antipseudomonals (such as Carbenicillin, Carbenicillin Indanyl, Ticarcillin, Azlocillin, Mezlocillin, Piperacillin) or any salts or variants thereof [para. 0126];  thereby teaching claims 5 and 15.  Non-reducing saccharide, glucose, sucrose, sorbitol, trehalose, mannitol, maltodextrin, dextrin, cyclodextrin, pharmaceutically acceptable chelating agen, EDTA, DTPA, bivalent metal ion chelating agen, trivalent metal ion chelating agen, glutathion, pharmaceutically acceptable non-specific serum albumin, and/or their combination; as capable of acting as carbon sources as recited by claim 11.
 Therefore it would have been prima facie obvious at the time of applicants invention to modify the methods, compositions and systems as taught by Losick et al. It is noted, that while the reference recite specific amounts, it does not recite the claimed ranges. Regarding the specific amounts recited in the instant claims, MPEP 2144.05 states, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)." 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a method and compositions, where there is no change in the respective steps or components within the composition; thus the combination would have yielded a reasonable expectation or success along with predictable results to one of ordinary skill in the art at the time of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Pertinent Art

9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Van Alst et al., (Can J Microbiol. 2009 Oct; 55(10): 1133–1144.) teach P. aeruginosa’s  inner membrane-bound nitrate reductase NarGHI is encoded within the narK1K2GHJI operon and the periplasmic nitrate reductase NapAB is encoded within the napEFDABC operon.  Thus, NarG and NapA naturally occur in within the bacteria.
Conclusion
10. 	No claims allowed.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JANA A HINES/Primary Examiner, Art Unit 1645